NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-2253
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                CHARLES THOMPSON,
                                          Appellant

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (No. 2-12-cr-00017-001)
                       District Judge: Hon. Michael M. Baylson
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 22, 2013

              Before: AMBRO, SMITH, and CHAGARES, Circuit Judges.

                               (Filed: November 25, 2013 )
                                      ____________

                                        OPINION
                                      ____________

CHAGARES, Circuit Judge.

       Charles Thompson appeals the District Court’s denial of his motion to suppress

physical evidence obtained from a search of his car after it was stopped based on a tip

from a confidential informant. For the reasons that follow, we will affirm.

                                            I.
       Because we write solely for the benefit of the parties, we will only briefly

summarize the facts relevant to our decision. On June 21, 2010, Officer Melissa Fox

Binnacombe of the Darby Borough Police Department (“DBPD”) in Delaware County,

Pennsylvania, received a call from a confidential informant, T.W, on her personal cell

phone. T.W. informed her that Thompson had asked him for a ride into Darby so that

Thompson could sell an AK-47 rifle. T.W. provided this information to Binnacombe so

that the DBPD could organize, stop the van, and arrest Thompson. T.W. said that he was

going to be driving Thompson in a blue Ford Econoline van and described the precise

route that he would take. He also provided Binnacombe with Thompson’s name and

race, noted that there would only be two people in the van, and said that the gun would be

in a side panel.

       Binnacombe had known T.W. for over a year, during which time he had proven to

be a reliable informant. In August 2009, he provided Binnacombe with the home and

work location of a fugitive wanted for a shooting in Philadelphia. In May 2010, he told

her that he was going to be giving a ride to another fugitive wanted in Philadelphia. He

provided the approximate time he would be leaving, the route he would be taking, and the

point on that route where he would run a stop sign so that the police could pull over the

car. On a third occasion, T.W. provided information on a drug dealer who ended up

becoming a target of a federal investigation.

       The DBPD decided to act on the tip. They set up several cars, marked and

unmarked, to monitor the route that T.W. had outlined. After they were in position,

Binnacombe received two more calls from T.W., who addressed Binnacombe as though

                                                2
she was his girlfriend so as to not arouse suspicion with Thompson. In the first call, T.W.

relayed that they were about to get on the road. In the second call, he provided

Binnacombe with his location in real time as he drove the van.

       After the second call, Binnacombe observed a blue Ford Econoline van on the

route that T.W. had described. She notified other units involved, who proceeded to

follow and stop it. T.W. and Thompson were removed from the van, arrested, and placed

in separate police cars. The ranking officer on the scene, Lieutenant Richard Gibney,

decided not to search the van for the gun at the time of the stop because the van was

stopped in the middle of the street and a large crowd had begun to form. Gibney directed

Detective Brian Pitts to drive the van to the DBPD station and perform the search for the

gun there. Pitts drove the van to a secure police parking lot about two minutes away, and

immediately searched it. Pitts found the gun in a side panel, just as T.W. described.

After being advised of his rights under Miranda v. Arizona, 384 U.S. 436 (1966),

Thompson told the DBPD that he had two more guns at his home, and gave written

consent to search it. In the course of that search, the police found those two weapons,

ammunition, marijuana and cocaine base.

       A grand jury returned an indictment charging Thompson with two counts of

possession of firearms or ammunition by a convicted felon in violation of 18 U.S.C. §

922(g)(1). Thompson moved to suppress the seized weapons as well as his post-arrest

statements. Following a suppression hearing, the District Court denied Thompson’s

motion in a brief written opinion. The Court found the testimony of the three officers

who testified (Binnacombe, Gibney, and Pitts) credible, and that the search was

                                            3
permissible on two grounds: under the Fourth Amendment’s automobile exception, and

as a search incident to arrest. Thompson then entered a conditional guilty plea pursuant

to a written plea agreement in which he specifically preserved his right to appeal the

denial of his motion. After being sentenced to an aggregate term of 84 months of

imprisonment, Thompson timely appealed.

                                             II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. In the suppression context, we

“review the factual findings of the District Court for clear error, and exercise plenary

review over the application of law to those facts.” United States v. Pierce, 622 F.3d 209,

210 (3d Cir. 2010).

                                            III.

       On appeal, Thompson argues that the tip from T.W. was insufficient to establish

probable cause, and that after the police moved the van back to the police station, they

were required to get a search warrant before searching it. Both contentions fail.

                                             A.

       Probable cause is based on the totality of the circumstances. Illinois v. Gates, 462
U.S. 213, 230 (1983). “To find probable cause to search, there needs to be a fair

probability that contraband or evidence of a crime will be found in a particular place.”

United States v. Burton, 288 F.3d 91, 103 (3d Cir. 2002) (quotation marks and citation

omitted). When relying on a confidential informant to establish probable cause, the



                                             4
informant’s veracity, reliability, and basis of knowledge are relevant considerations in the

totality of the circumstances analysis. Gates, 462 U.S. at 233.

         The Supreme Court’s decision in Draper v. United States, 358 U.S. 307 (1959), is

instructive. There, an informant who had been reliable on several previous occasions

reported that Draper would arrive by train in Denver from Chicago on one of two days

and would be carrying heroin. The informant also relayed a detailed physical description,

including a prediction that Draper would be wearing a light-colored raincoat, brown

slacks, and black shoes, and would be walking quickly. Police corroborated this

information when they saw a man matching Draper’s description come off a train in

Denver on one of the specified dates, wearing those clothes, and walking quickly. The

Supreme Court held that the informant’s information, as corroborated by the police, was

sufficient to establish probable cause to seize and search him. Draper, 358 U.S. at 309-

10, 313.

         This case is substantially similar. The DBPD were acting on a tip from an

informant who had proved uniformly reliable on several prior occasions. The informant

described the vehicle he would be driving, the number of passengers in the vehicle and

their race, and the route he would take. He provided updates to the DBPD on his

progress in real time. The DBPD corroborated this information through their own

surveillance. We hold that their decision to stop the vehicle was supported by probable

cause.




                                             5
                                              B.

       Thompson argues that even if the DBPD had probable cause to make the stop,

they were required to obtain a warrant to search the van once they removed it from the

street to their secure garage. The Government counters that the search of the car was a

valid search under the automobile exception to the Fourth Amendment because the

DBPD had probable cause to believe that the vehicle contained an illegal weapon.1 The

Government is correct.

       The automobile exception permits police to search and seize a vehicle so long as

they have probable cause to believe that the vehicle contains contraband or evidence of a

crime. Pennsylvania v. Labron, 518 U.S. 938, 940 (1996). Since Chambers v. Maroney,

399 U.S. 42, 52 (1970), the Supreme Court has repeatedly held that the automobile

exception does not evaporate once the vehicle has been taken away from the place of the

initial stop to the police station. “[P]olice officers with probable cause to search an

automobile at the scene where it was stopped [can] constitutionally do so later at the

station house without first obtaining a warrant . . . . [T]he probable-cause factor that

developed at the scene still obtain[s] at the station house.” Texas v. White, 423 U.S. 67,

68 (1975) (per curium) (citation to Chambers, 399 U.S. at 52 omitted); see also California

v. Acevedo, 500 U.S. 565, 570 (1991) (“Following Chambers, if the police have probable



1
  The District Court also found that the search was a valid search incident to arrest under
Arizona v. Gant, 556 U.S. 332 (2009). The Government argues that because of the
strength of its automobile exception argument, we need not reach this ground. Gov’t Br.
21, n.4. We agree, and offer no opinion as to whether the search was a permissible
search incident to arrest.
                                              6
cause to justify a warrantless seizure of an automobile on a public roadway, they may

conduct either an immediate or a delayed search of the vehicle.”).

       For the same reasons the DBPD had probable cause to stop the vehicle, they had

probable cause to search it. T.W.’s tip validly led the police to believe that there was a

“fair probability that contraband or evidence of a crime” was to be found in the van’s side

panel. Burton, 288 F.3d at 103 (quotation marks omitted). Lieutenant Gibney made the

decision that rather than search the van in the middle of the street while a crowd grew, it

was more prudent to conduct the search at the police station. The automobile exception

permitted the police the same latitude to conduct the search without a warrant back at the

station as it did at the place of the stop.

                                              IV.

       For the forgoing reasons, we will affirm the order of the District Court denying

Thompson’s motion to suppress.




                                              7